DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Response to Amendment
	In the reply filed 8/26/2022, applicant amended Claims 1, 4, and 15, cancelled claims 16-17, and added new claims 18-21.  Claims 1-12, 14, 15, and 18-21 are currently pending. 

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. The rejection below has been updated in view of Applicant’s amendments to the claims.
Applicant’s arguments regarding Nour have not been found persuasive.  Applicant has attacked Nour individually despite the fact that Franchi was also used to suggest the use of saline as a pumping fluid.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that “Nour does not disclose or suggest that the drive unit can deliver the power needed for the device to operate as a pump.”  However, applicant has not provided any supporting evidence to support this allegation.  Regardless, the examiner reiterates the previous argument that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	Additionally, applicant has failed to address the rejection over Takagi in view of Franchi.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being obvious over Nour (US 2011/0282126) in view of Franchi (US 6,030,335).	With respect to Claims 1 and 8, Nour teaches a blood pump apparatus 101 arranged to provide pulsatile flow (see Abstract), comprising:
a flexible inner cylindrical duct 103 providing a blood flow region therein;
an outer cylindrical duct 2 arranged to surround the flexible inner cylindrical duct and arranged to accommodate a pumping fluid, the flexible inner cylindrical duct having a blood inlet 6 for receiving blood into the blood flow region, a blood outlet 8 for passing blood out from the blood flow region and a passageway, the flexible inner cylindrical duct further comprising a first non-return valve 14A at the blood inlet and a second non-return valve 14B at the blood outlet (as shown in Figure 3; see paragraphs [0091-0092]), the outer cylindrical duct 2 being a fixed volume [0085] and having a fluid port for pumping a fluid; and 
a pump device arranged to cyclically deliver and withdraw a volume of pumping fluid to the fluid port, thereby cyclically compressing and expanding the flexible inner cylindrical duct and urging a volume of blood through the blood flow region and delivering a pulsating blood flow through the blood outlet.  See Figures 1-8c and entire disclosure, especially Abstract and paragraphs [0001], [0033], [0087], [0096], and [0104]).
Specifically, Nour’s pump apparatus is capable of being used in an extracorporeal system and comprises the structural elements of a positive displacement pump.  Pumping a volume of fluid through the fluid port into the outer cylindrical duct causes the volume of blood to be urged through the blood flow region and through the outlet of the device.  A positive displacement pump is a device that moves fluid by repeatedly enclosing a fixed volume and moving it mechanically through the system. As discussed above, Nour teaches a pumping apparatus comprising a flexible chamber 103 that is enclosed between two unidirectional valves (14a and 14b). Fluid is propelled forward from the chamber by creating a pulse in the outer chamber 2 that surrounds the flexible chamber 103 (see paragraph [0087]).  Nour’s device therefore meets the claimed limitation “an extracorporeal positive displacement pump.”
Nour does not specifically teach that the pumping fluid is a liquid such as saline, a blood compatible aqueous solution, water, or silicone oil (as per Claims 1 and 8).  However, Franchi teaches a pumping system comprising a rigid outer wall and a flexible inner wall, wherein a fluid pressurizes the space between the walls to as to pump blood through the device. Specifically, Franchi teaches that the fluid is a biocompatible aqueous saline solution, so that any leakage into the organism is not toxic or life-threatening (Column 6, Lines 48-52).  Pumping a volume of saline through the fluid port into the outer cylindrical duct 20 causes the volume of blood to be urged through the blood flow region and through the outlet of the device (Column 3, Lines 37-59).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Nour’s pumping apparatus to use biocompatible saline as the pumping fluid, as suggested by Franchi, such that any inadvertent leakage of the pumping fluid is not dangerous to the patient. 

With respect to Claim 2, Nour teaches that inner wall elastically expands when fluid from bladder 15 is pumped into space 12 [0096].  However, in the event that this interpretation is not clearly envisaged by applicant, the examiner takes official notice that it is notoriously well known to form the flexible wall of a pressurizable/inflatable pumping system from elastic material, because doing so enables the flexible wall to expand only upon pressurization by a pumping fluid. 

With respect to Claim 3, Nour teaches that the outer cylindrical duct may comprise a substantially fixed diameter tube [0085].
	With respect to Claim 4, Nour teaches that the outer cylindrical duct may be substantially flexible, nonelastic duct defining a fixed volume [0042].
With respect to Claim 5, Nour teaches that the inner duct 103 is cylindrical, such that it has a circular cross section when fully expanded.  See Figures 1-3. 

With respect to Claim 6, Nour and Franchi reasonably suggest the apparatus of claim 1, wherein fluid is pumped to the fluid port in a cyclical, pulsatile manner so as to pump blood through the device (see Nour: Figures 1-8c and entire disclosure, especially Abstract and paragraphs [0001], [0033], [0096], and [0104]). Specifically, fluid is provided in a sealed bladder 15 that is placed within an electrically-controlled compression actuator chamber (18, 19) that is configured to compress the bladder 15 (Figure 4 and paragraphs [0093-0096]).  This electrically controlled chamber may be broadly interpreted as either a piston or a bellows, as it selectively applies pressure to the bladder to pump fluid thereof.  
However, in the event that this interpretation is not clearly envisaged by applicant, the examiner takes official notice that it is extraordinarily well known in the art to use pistons and bellows as a means for selectively pumping fluid from a sealed chamber.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to further modify Nour’s pumping apparatus to use an electronically controlled piston or bellows to pump fluid from the sealed bladder, as is well known in the art, in order to provide an alternate means for providing fluid to the device in a cyclical, pulsatile manner. 

With respect to Claim 7, Nour teaches a sealed bladder 15 that is filled with pumping fluid, the bladder being provided in the compression actuator chamber 18 so as to control the flow of pumping fluid from the bladder (Figure 4 and paragraphs [0093-0096]).

	With respect to Claims 9 and 12, Nour teaches that the blood pump apparatus is adapted to be placed on a human body undergoing extracorporeal membrane oxygenation (paragraphs [0056-0068], [0072], and [0098-0099]).

With respect to Claim 10, Nour and Franchi reasonably suggest the apparatus of Claim 1, but Nour does not specifically teach a plurality of inner and outer ducts in series in the blood pump apparatus.  However, it has been held that the mere duplication of parts does not constitute a patentable improvement in the art when said duplication does not result in a non-obvious change in functionality (see MPEP § 2144.04. VI. B.).  In this case, a skilled artisan would have understood that the size and/or quantity of inner and outer ducts could be increased depending on the flow rate and stroke volume that is desired.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify Nour’s pump device to have a plurality of inner and outer ducts in series within the pump apparatus, because it has been held that the duplication of parts involves only routine skill in the art. 


	With respect to Claim 11, Nour’s blood pump apparatus is fully capable of being disposed of after use. 
	 With respect to Claim 14, Nour teaches that the blood pump apparatus is connected to extracorporeal system tubing (see Abstract and [0001-0003]), such that a delivery tube is arranged to deliver blood to the blood inlet and a receiving tube is arranged to receive blood from the blood outlet, wherein at least one of the delivery tube and the receiving tube comprises at least one resiliently-deformable section, as is commonplace in extracorporeal blood tubing. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nour and Franchi, and further in view of Garrison (US 2013/0035628).
	Nour and Franchi reasonably suggest the blood pump device as claimed (see the rejection of Claim 1 above), but do not specifically teach a system that the pump is part of a system comprising a plurality of blood pump devices that are arranged to operate in parallel and to deliver the pumped fluid into a common tube.
	Garrison teaches an extracorporeal blood pumping system comprising two pumping apparatuses provided in parallel (Figure 20), such that the pumps receive blood from the same inlet and pump blood into the same outlet.  This configuration allows the pumps to function alternatingly, such that the pumps may provide substantially continuous, pulsatile outflow (i.e. without long periods between flow pulsations) [0089].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to further modify Nour’s pumping apparatus to be provided as a pair of pumps in parallel, as suggested by Nour, in order to provide a relatively continuous flow state through the pumping system. 

With respect to Claim 17, Nour teaches that the cylindrical outer duct may comprise a substantially fixed diameter tube that is made of a rigid material ([0085]; Figures 1-3). Accordingly, the cylindrical outer duct has a fixed volume.


Claim 1-3, 5, 8-12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 3,955,557) in view of Franchi.
With respect to Claims 1, 8, and 15, Takagi teaches a system (Figures 1-3) comprising: a plurality of blood pump apparatuses (defined by outer chambers 13, 13a, 14, and 14a), each blood pump apparatus comprising: a flexible inner duct (5, 5a, 6, and 6a) providing a blood flow region (the tubing path from delivery tube 1 to receiving tube 4a), an outer duct (13, 13a, 14, and 14a) arranged to surround the flexible inner duct and arranged to accommodate a pumping fluid (Column 2, Line 6 through Column 3, Line 43), the flexible inner duct having a blood inlet (2, 2a, 3, 3a) for receiving blood into the blood flow region, a blood outlet (the downstream end of each pumping chamber, opposite the inlet) for passing blood out from the blood flow region and a passageway therebetween, the flexible inner duct further comprising a first non-return valve (9, 9a, 11, 11a) at the blood inlet and a second non-return valve (10, 10a, 12, 12a) at the blood outlet, the outer duct being a fixed volume and having a fluid port for the pumping fluid (the port at which supply line 15, 15a, 16, and 16a supply pumping fluid to the outer chamber (Figures 1-3; Column 2, Lines 6-15); and 
a pump device pump 19, valves 18, and controller 22; Figure 1) arranged to cyclically deliver and withdrawal volume of pumping fluid to the fluid port thereby cyclically compressing and expanding the flexible inner duct urging blood through the blood flow region and delivering a pulsating blood flow through the blood outlet, wherein the plurality of blood pump apparatuses are arranged to operate in parallel and to deliver blood into a common tube, wherein each blood pump apparatus is an extracorporeal positive displacement blood pump apparatus (Column 2, Line 6 through Column 3, Line 43). Specifically, each of the blood pump apparatuses is a positive displacement pump that is fully capable of being used in an extracorporeal blood circuit. 
Takagi does not specifically teach that the pumping fluid is a liquid.  However, Franchi teaches a pumping system comprising a rigid outer wall and a flexible inner wall, wherein a fluid pressurizes the space between the walls to as to pump blood through the device. Specifically, Franchi teaches that the fluid is a biocompatible aqueous saline solution, so that any leakage into the organism is not toxic or life-threatening (Column 6, Lines 48-52).  Pumping a volume of saline through the fluid port into the outer cylindrical duct 20 causes the volume of blood to be urged through the blood flow region and through the outlet of the device (Column 3, Lines 37-59).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Nour’s pumping apparatus to use biocompatible saline as the pumping fluid, as suggested by Franchi, such that any inadvertent leakage of the pumping fluid is not dangerous to the patient. 

With respect to Claim 2, Takagi teaches that the flexible inner duct (any of 5, 5a, 6, and 6a; Figures 1-3) is elastic, such that it may expand and contract based on fluid pressure in the outer duct (see Figures 1-3 and Column 2, Lines 6-15; Column 2, Line 62 through Column 3, line 13).
With respect to Claim 3, Takagi teaches that the outer duct (any of 13, 13a, 14, and 14a) is a fixed volume tube/duct having a fixed diameter (see Figures 1-3 and Column 2, Lines 6-15; Column 2, Line 62 through Column 3, line 13).
With respect to Claim 5, the inner ducts are tubes that have circular cross sections, both when expanded and in the non-expanded position (See abstract and entire disclosure). 
With respect to Claim 9, Takagi’s pumping system is adapted such that it is capable of being placed on a human body undergoing treatment.  
With respect to Claim 10, Takagi teaches a plurality of inner ducts (any of 5, 5a, 6, and 6a) and a plurality of outer ducts (13, 13a, 14, and 14a) associated with said inner ducts.  At least some of the pumps are disposed in series with the other pumps (pumps in region A are in series with the pumps in region B; Figure 1). 
With respect to Claim 11, the pump apparatus is fully capable of being disposed of after use. 
With respect to Claim 12, the device is adapted for use as an artificial heart, and therefore is adapted for use on a patient receiving life support. 
With respect to Claim 14, Takagi further teaches a delivery tube 1 arranged to deliver blood to the blood inlet of the pump region and a receiving tube 4a arranged to receive blood from the blood outlet of the pumps, wherein the delivery tube and receiving tube are formed of the same resilient medical tubing as the rest of the tube (see Figures 1-3; Column 4, Lines 43-62). 
With respect to Claim 18, Takagi teaches that, to control a pulse profile of the pulsating blood flow delivered through the blood outlet, the pump device is configured to adjust a rate at which the pumping liquid is cyclically delivered and withdrawn from the liquid port (Column 3, Line 55 through Column 4, Line 41). 



Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi and Franchi as applied to claim 1 above, and further in view of Jones (US 9,234,514).
	With respect to Claims 19-21, Takagi and Franchi reasonably suggest the blood pump apparatus of Claim 1.  Takagi further suggests controlling the pulse rate of pump (Column 3, Line 55 through Column 4, Line 41) and Franchi further suggests that the rate at which fluid is pumped may be adjusted (Column 7, Lines 6-17).  Takagi and Franchi, however, do not specifically teach that the pump device is configured to deliver and adjust a defined flow rate by adjusting a rate at which pumping liquid is delivered and withdrawn to the liquid port (Claims 19).  Additionally, Takagi and Franchi do not specifically teach that the rate is adjusted via a moving part (Claim 20), wherein the defined flow rate is delivered without the use of a separate flow meter or feedback unit (Claim 21).
	Jones teaches a pumping system for use with medical liquids, the pumping system comprising a plurality of pistons that are configured to deliver a volume of fluid through the pump, wherein the stroke volume of a piston defines a flow rate of liquid urged through the pump.  Specifically, Jones teaches that the defined flow rate of the pumping system may be adjusted by changing the stroke volume (i.e. the volume of pumping liquid cyclically delivered) or the stroke rate (i.e. the pumping frequency) (see Column 9, Lines 53-58).  Jones’ pumping system is therefore configured to deliver a defined flow rate without use of a separate flow meter or feedback control unit.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the blood pump apparatus of Takagi and Franchi to use a piston to deliver a defined flow rate of pumping fluid wherein the defined flow rate of the pumping system may be adjusted by changing the stroke volume or the stroke rate, as suggested by Jones, in order to provide a well-known means for controlling the flow rate of fluid in a pumping system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tournebize et al. (US 2017/0130707) teaches a positive-displacement piston pump comprising a metering piston for controlling the rate at which fluid is pumped (Abstract). 
Polaschegg (US 4,552,552) teaches a positive displacement blood pump comprising a piston for controlling the flow of pumping fluid to the outer chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781